Citation Nr: 0316261	
Decision Date: 07/17/03    Archive Date: 07/22/03

DOCKET NO.  01-06 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc 
disease of the lumbar spine with lumbar sprain, currently 
evaluated as 40 percent disabling.

2.  Entitlement to a total rating based on individual 
unemployability due to the veteran's service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


REMAND

The veteran had active duty for training from June 1971 until 
December 1971.  This matter came before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision of 
the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The veteran claims that he should be granted a higher 
evaluation for degenerative disc disease of the lumbar spine 
with lumbar sprain.  The veteran underwent VA examination in 
July 1999.  Subsequent to this examination the regulations 
used to evaluate this disability were amended.  During a 
videoconference hearing before the undersigned in August 
2002, he indicated that he was currently receiving private 
chiropractic medical care for his lumbar disability.  In 
February 1999 the Social Security Administration (SSA) 
awarded the veteran disability benefits.  These records are 
not on file.  In view of these facts the Board is of the 
opinion that additional development is warranted. 

Accordingly, this case is REMANDED for the following action: 

1.  The veteran should be asked to 
provide the names, addresses, and 
approximate dates of treatment of all VA 
and non-VA health providers, to include 
his chiropractor, who have provided 
treatment for his service connected low 
back disability and his peptic ulcer 
disease from 1997 to the present.  When 
the requested information and any 
necessary authorizations have been 
received, the RO should request legible 
copies of all pertinent clinical records 
that have not been previously obtained.  
All records obtained should be associated 
with the claims file.  

2.  The RO should request the VA facility 
in Port Richey, Florida to furnish copies 
of any medical records pertaining to 
treatment covering the period from March 
2001 to the present.

3.  The RO should take the appropriate 
action to obtain a copy of the medical 
records on which the February 1999 
decision by the SSA was based.

4.  The veteran should be afforded an 
orthopedic examination by a neurologist 
to ascertain the severity of the 
service-connected disability.  The 
examiner should be provided with the 
veteran's claims folder prior to 
conducting the examination.  A detailed 
occupational history should be obtained.  
It is requested that electromyogram and 
nerve conduction studies be performed.  
Any other tests and studies deemed 
necessary should also be accomplished at 
this time.  The examination should 
include the ranges of motion of the 
lumbar spine and the examiner should also 
be asked to note the normal ranges of 
motion of the lumbar spine. The examiner 
should describe all neurological 
symptoms, including any demonstrable 
muscle spasm and/or absent ankle jerk.

The examiner should obtain a history of 
the frequency and severity of any 
incapacitiang episodes during the past 12 
months.  The examiner should also 
describe any functional loss due to pain, 
weakened movement, excess fatigability, 
and incoordination, to include the degree 
of functional loss that is likely to 
result from flare-up or extended use.  
DeLuca v. Brown, 8 Vet. App. 202, 205-07 
(1995).  In addition, the examiner should 
provide an opinion concerning the impact 
of the service-connected low back 
disability on the veteran's ability to 
work.  A complete rational for any 
opinion expressed should be included in 
the report.

5.  Thereafter, the RO is requested to 
re-adjudicate the issues in appellate 
status, to include consideration of 
38 C.F.R. § 4.16 (b) and the revised 
rating criteria for disc disease. 

If the benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issues currently on appeal as well 
as a summary of the evidence received 
since the issuance of the supplemental 
statement of the case.  The SSOC should 
also include the revised rating criteria 
regarding intervertebral disc syndrome.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




